Exhibit 10.1

 

WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of April 7, 2015
(this “Amendment”), is by and among the lenders identified on the signature
pages hereof (the “Lenders”), Cortland Capital Market Services LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), Colt Defense LLC, a
Delaware limited liability company (“Parent” or “Colt Defense”), Colt Canada
Corporation, a Nova Scotia corporation (“Colt Canada”), Colt’s Manufacturing
Company LLC, a Delaware limited liability company (“CMC” and together with Colt
Defense and Colt Canada, each individually, a “Borrower” and collectively,
“Borrowers”), New Colt Holding Corp., a Delaware corporation (“New Colt”), Colt
Finance Corp., a Delaware corporation (“Colt Finance”), Colt Defense Technical
Services LLC, a Delaware limited liability company (“CDTS”), and Colt
International Coöperatief U.A., a cooperative formed under the laws of the
Netherlands (“Dutch Holdings” and, together with New Colt, Colt Finance and
CDTS, each individually a “Guarantor” and collectively, “Guarantors”, and
together with the Borrowers, the “Loan Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to that certain
Credit Agreement, dated as of February 9, 2015 (as amended, amended and restated
modified or supplemented from time to time, the “Credit Agreement”), by and
among Agent, Lenders, Borrowers and the Guarantors and the other Loan Documents;
and

 

WHEREAS, the Borrower has requested that Agent and Lenders make certain
amendments to the Credit Agreement and grant certain extensions of time period
for delivery, each as more specifically set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                        Definitions.  Any capitalized term used herein and not
defined herein shall have the meaning assigned to such term in the Credit
Agreement.  Additionally, as used herein “Related Parties” means, with respect
to any Person, such Person’s parents, subsidiaries, affiliates, joint ventures,
shareholders, members, investors, officers, managers, directors and employees,
and the successors, assigns and heirs of each of them, and any other Person
claiming under or through them.  Section 1.4 of the Credit Agreement is hereby
incorporated herein by reference mutatis mutandis.

 

2.                        Amendments to Credit Agreement.

 

(a)                           The Credit Agreement is hereby amended to add a
new Section 5.20 as follows:

 

“5.20  Trade Payables/Unrestricted Cash Certificate.    At any time during the
period from and including April 8, 2015 to and including July

 

--------------------------------------------------------------------------------


 

10, 2015, deliver on Friday of each calendar week a certificate, in form
reasonably satisfactory to the Required Lenders (with supporting information in
reasonable detail (as determined by the Required Lenders) attached thereto)
certifying compliance, and the calculations demonstrating compliance, with
Section 6.24 and Section 7(c), as applicable, as of the last Business Day of the
immediately preceding calendar week (or with respect to the certificate
delivered July 10, 2015, as of July 6, 2015).”

 

(b)                           Section 6.12 of the Credit Agreement is further
amended by adding the following at the end thereof:

 

“Notwithstanding anything to the contrary in this Agreement, other than as
expressly permitted under Section 6.9, Section 6.12(e), Section 6.12(f) and
Section 6.22, no payments may be made (or deemed to be made) by the Loan Parties
to Sponsor or its Affiliates (other than Parent and its Subsidiaries) except in
the Loan Parties’ ordinary course of business consistent with past practice.”

 

(c)                            The Credit Agreement is hereby amended to add a
new Section 6.24 as follows:

 

“6.24  Trade Payables.  At any time during the period from and including
April 8, 2015 to and including July 6, 2015, permit the amount of accounts
payable of the US Loan Parties that (i) relate to purchases of materials used in
the business conducted by the Loan Parties on the Closing Date and (ii) are more
than 30 day past due beyond the due date specified in the applicable invoice
relating to such materials, to exceed 20% of the total amount of accounts
payable of the US Loan Parties that relate to purchases of such materials.”

 

(d)                           The Credit Agreement is hereby amended to add a
new Section 6.25 as follows:

 

“6.25            Disclosure re Lenders.  At any time during the period from and
including the Amendment No. 1 Effective Date to and including June 15, 2015,
issue or make any press release or other publication, make any disclosure in any
public filing, or disclose to any Person (other than any other Loan Party or
their Affiliates) any document, terms or agreement, in each case, relating in
any way to this Agreement or any other Loan Document, any amendment, waiver or
modification thereof, any Lender, any other actual or potential transaction or
agreement (relating to a restructuring of the Loan Parties or otherwise) with
any Lender (or any proposal thereof), or any discussions with respect to any of
the foregoing, in each case, except (x) with the prior written consent of
Required Lenders or (y) as required by applicable law.”

 

2

--------------------------------------------------------------------------------


 

(e)                            The Credit Agreement is hereby amended to add a
new clause (c) to Article 7 thereof as follows:

 

“(c)                            Minimum Unrestricted Cash.  At any time from and
including May 8, 2015 to and including July 6, 2015, the amount of Unrestricted
Cash of the Loan Parties shall at all times during such period be no less than
$4,000,000.”

 

(f)                             The Credit Agreement is hereby amended by
amending and restating Clause (a)(ii) of Section 8.2 in its entirety as follows:

 

“(ii) Section 6 of this Agreement,”

 

(g)                            The Credit Agreement is hereby amended to add a
new Section 8.20 to the Credit Agreement as follows:

 

“8.20            If the audited financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2014 or restated audited
financial statements (if any) of Parent and its Subsidiaries for the fiscal
years ended December 31, 2013 or December 31, 2012 reflect (x) any new material
weakness in financial reporting or internal controls other than that which
relates to, and is consistent with, the matters and circumstances disclosed on
the Parent’s Form 8-K filed with the SEC on February 9, 2015 or (y) any
information (other than that which expressly relates to, and is consistent in
all respects with, the matters and circumstances disclosed on such Form 8-K or
on the Parent’s Form 12b-25 filed with the SEC on April 1, 2015) which (A) would
reasonably be expected to be, or result in, a Material Adverse Change or
(B) would constitute, or would have constituted, an Event of Default.”

 

(h)                           Schedule 1.1 to the Credit Agreement is hereby
amended by amending and restating the definition of “Inventory Threshold Amount”
in its entirety as follows:

 

“Inventory Threshold Amount” means, at any time of determination, (i) during the
period from and including May 8, 2015 to and including July 6, 2015, $50,000,000
and (ii) at all other times, the amount set forth in the table below opposite
the applicable Maximum Loan Amount at such time of determination:

 

Maximum Loan Amount

 

Inventory Threshold Amount

 

Greater than $23,000,000

 

$

45,000,000

 

Less than or equal to $23,000,000 and greater than $21,000,000

 

$

41,250,000

 

 

3

--------------------------------------------------------------------------------


 

Less than or equal to $21,000,000 and greater than $19,000,000

 

$

37,500,000

 

Less than or equal to $19,000,000 and greater than $17,000,000

 

$

34,500,000

 

Less than or equal to $17,000,000 and greater than $15,000,000

 

$

30,750,000

 

Less than or equal to $15,000,000 and greater than $13,000,000

 

$

27,000,000

 

$13,000,000 or less

 

$

23,250,000

 

 

(i)                               Schedule 1.1 to the Credit Agreement is hereby
amended by adding the following definitions in alphabetical order:

 

““Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated as of
the Amendment No. 1 Effective Date, by and among Borrowers, Guarantors, Agent,
Lenders and the other parties thereto, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated, restructured,
refinanced or replaced.”

 

““Amendment No. 1 Effective Date” shall mean April 7, 2015 upon the satisfaction
of all conditions precedent to the effectiveness of Amendment No. 1 as set forth
therein.”

 

(j)                              Schedule 5.2 to the Credit Agreement is hereby
amended by replacing the second row of the table on such schedule with the
following:

 

Weekly (on Friday of each

calendar week) and on each Budget Delivery Date

 

 

(f)  (1) On Friday March 27, 2015 and each four weeks thereafter (each, a
“Budget Delivery Date”), a 13-week cash flow budget in form, detail and format
consistent with the 13-week cash flow budget provided to Lenders prior to the
Closing Date (it being understood that such 13-week cash flow budget shall be
provided in excel format) and (2) on Friday of each calendar week, (x) a
cumulative variance report comparing figures against the 13-week cash flow
budget delivered on the immediately preceding Budget Delivery Date and (y) a
weekly variance report comparing figures

 

4

--------------------------------------------------------------------------------


 

 

 

against the 13-week cash flow budget delivered on the immediately preceding
Budget Delivery Date.

 

3.                        Extension of Time to Deliver Annual Financial
Statements and Related Materials.

 

Notwithstanding anything contained in the Credit Agreement to the contrary,
Agent and Required Lenders agree that (i) the Loan Parties may deliver the
annual financial statements, reports and other items required to be delivered
pursuant to Section 5.1 and Schedules 5.1(c) and 5.1(d) of the Credit Agreement
in respect of the fiscal year ended December 31, 2014 on or before June 14, 2015
and (ii) any breaches of the Credit Agreement prior to the Amendment No. 1
Effective Date as expressly described on Schedule I attached hereto shall be
waived.  Except as expressly set forth in this Section 3, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Agent or Lenders, nor constitute a waiver of any
provision of the Credit Agreement or the other Loan Documents or be deemed or
construed to constitute a course of dealing or conduct or any other basis for
altering the Obligations of any Loan Party.

 

4.                        Representations and Warranties.  To induce the Lenders
and Agent to enter into this Amendment, each Borrower and each other Loan Party,
jointly and severally, hereby represents and warrants to the Lender Group that
the following statements are true, correct and complete in all respects::

 

(a)                       This Amendment has been duly authorized, executed and
delivered by all necessary action of each Loan Party party hereto and
constitutes the legal, valid and binding obligations of each such Loan Party
party hereto enforceable against each Loan Party in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
moratorium or similar laws relating to or limiting creditors’ rights generally;

 

(b)                       The execution, delivery, and performance by each Loan
Party of this Amendment and the consummation of the transactions contemplated
hereby do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any Governmental Authority, other
than registrations, consents, approvals, notices, or other actions that have
been obtained and that are still in force and effect where the failure to obtain
the foregoing has or could reasonably be expected to have a Material Adverse
Change;

 

(c)                        After giving effect to this Amendment, all
representation and warranties of each Borrower and each Guarantor set forth in
the Credit Agreement and in any other Loan Document are true and correct in all
respects on and as of the date hereof to the same extent as though made on and
as of such date, except to the extent any such representation and warranty
specifically relates to an earlier date, in which case such representation and
warranty shall have been true and correct in all respects on and as of such
earlier date;

 

5

--------------------------------------------------------------------------------


 

(d)                       Each of the Security Documents and all of the Liens
and security interests granted thereunder do and shall continue to secure the
payment of all Obligations as set forth in such Security Document and constitute
valid and perfected Liens and security interests with the priorities set forth
in the Security Documents and the Intercreditor Agreement;

 

(e)                        As to each Loan Party, the execution, delivery, and
performance by such Loan Party of this Amendment and the transactions
contemplated hereby do not and will not (i) violate any provision of federal,
provincial, state, or local law or regulation applicable to any Loan Party or
its Subsidiaries, or any injunction, restraining order, writ, order, judgment,
or decree of any court or other Governmental Authority binding on any Loan Party
or its Subsidiaries, where such violation has or could reasonably be expected to
have a Material Adverse Change, (ii) violate any provisions of the Governing
Documents of any Loan Party or its Subsidiaries, (iii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries where any such
conflict, breach or default has or could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (iv) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (v) require any
approval of any holders of Equity Interests of a Loan Party or any approval or
consent of any Person under any Material Contract of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of Material Contracts, for consents or approvals,
the failure to obtain could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change; and

 

(f)                         No Default or Event of Default has occurred and is
continuing, or would result from the execution and delivery of this Amendment.

 

5.                        Conditions Precedent.  This Amendment shall only be
effective as of the date first written above (the “Amendment No. 1 Effective
Date”) upon the satisfaction of each of the following conditions precedent in a
manner reasonably satisfactory to Agent and Lenders:

 

(a)                       Agent and Lenders shall have received counterparts of
this Amendment, duly authorized, executed and delivered by Borrowers, Guarantors
and Lenders;

 

(b)                       As of the date hereof, after giving effect to this
Amendment, each of the representations and warranties contained in Section 4
hereof shall be true and correct in all respects;

 

(c)                        Agent and Lenders shall have received an executed
copy of Amendment No. 3 to Term Loan Agreement, dated as of the date hereof, by
and among the Term Loan Agent, the Term Loan Lenders, Parent and certain of its
affiliates, to be in form and substance satisfactory to Lenders;

 

(d)                       Agent and Lenders shall have received any other
documents, instruments and agreements as Agent and Lenders shall reasonably
request in connection with this Amendment;

 

6

--------------------------------------------------------------------------------


 

(e)                        The Agent (for the benefit of, and further ratable
distribution to, the Lenders) shall have received a non-refundable consent fee
in an aggregate amount equal to $318,759 payable in immediately available funds;
and

 

(f)                         the Borrowers shall have paid Agent and Lenders all
fees then due and payable (including, without limitation, all Lender Group
Expenses incurred in connection with this Amendment and each other Amendment
Document) as provided in any of the other Loan Documents (including, without
limitation, the fees, costs, disbursements and expenses of Stroock & Stroock &
Lavan LLP, and other legal counsel to Lenders and Agent).

 

6.                        RELEASE.  EACH BORROWER, THE OTHER LOAN PARTIES, AND
THEIR AFFILIATES ON BEHALF OF THEMSELVES AND THEIR RELATED PARTIES HEREBY
ACKNOWLEDGES AND AGREES THAT IT DOES NOT HAVE ANY DEFENSES, COUNTERCLAIMS,
OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER
THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE LIABILITY OF
BORROWER TO REPAY LENDERS AS PROVIDED IN THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
AGENT OR ANY LENDER PARTY HERETO.  EACH OF BORROWER, THE OTHER LOAN PARTIES, AND
THEIR AFFILIATES ON BEHALF OF THEMSELVES AND THEIR RELATED PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, LENDERS PARTY
HERETO AND AGENT’S AND EACH LENDER PARTY HERETO’S PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ANY AND ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR EXPENSES, AND LIABILITIES
WHATSOEVER, OF EVERY KIND, NATURE AND CHARACTER WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN
PART ON OR BEFORE THE DATE THIS AMENDMENT IS FULLY EXECUTED, WHICH ANY OF
BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES OR THEIR RELATED PARTIES
MAY NOW OR HEREAFTER HAVE AGAINST AGENT OR ANY LENDER PARTY HERETO IN THEIR
CAPACITIES AS SUCH, AND AGENT’S OR ANY LENDER PARTY HERETO’S PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,  IN THEIR CAPACITIES AS SUCH,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THIS AMENDMENT OR OTHER LOAN
DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS AMENDMENT.

 

7.                        General.

 

(a)                       Effect of this Amendment.  Except as expressly
provided herein, all terms and provisions of the Credit Agreement shall remain
in full force and effect, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof.  The Loan Parties hereby agree that this Amendment shall

 

7

--------------------------------------------------------------------------------


 

in no manner affect or impair the Obligations or the Liens securing the payment
and performance thereof.  Except as expressly provided herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect any rights or remedies of the Agent or any Lender under the
Credit Agreement or the other Loan Documents, nor alter, modify, amend or in any
way affect any of the obligations or covenants contained in the Credit Agreement
or any of the other Loan Documents, all of which are ratified and confirmed in
all respects and shall continue in full force and effect.  On and after the
Amendment No. 1 Effective Date this Amendment shall for all purposes constitute
a Loan Document.  The parties hereto hereby ratify and confirm all of their
respective obligations and liabilities under the Loan Documents to which it is a
party, as expressly modified herein, and ratify and confirm that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of each
other party under the Loan Documents, as expressly modified herein.  It shall be
an Event of Default under the Credit Agreement if any of the parties hereto
fails to perform, keep or observe any term, provision, condition, covenant or
agreement contained in this Amendment or if any representation or warranty made
by any Loan Party under or in connection with this Amendment shall be untrue,
false or misleading in any respect when made.  The Agent and Lenders have not
waived and have no intention of waiving (i) any other Default or Event of
Default other than the Specified Defaults, (ii) any breach of any covenant or
other agreement set forth in the Loan Documents other than as set forth in
Section 3 hereof or (iii) any right, power or remedy of any Lender or Agent
under any Loan Document.  On and after the Amendment No. 1 Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment.

 

(b)                       Governing Law.  THE VALIDITY OF THIS AMENDMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

(c)                        Binding Effect.  This Amendment and each of the other
documents (if any) entered into in connection therewith (the “Amendment
Documents”), shall bind and inure to the benefit of the respective successors
and permitted assigns of each of the parties hereto.

 

(d)                       Counterparts, etc.  Each Amendment Document may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement.  Delivery of an executed counterpart of each Amendment
Document by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of such
Amendment Document.  Any party delivering an executed counterpart of each
Amendment Document by telefacsimile or other electronic method of transmission
also shall

 

8

--------------------------------------------------------------------------------


 

deliver an original executed counterpart of such Amendment Document but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of such Amendment Document.

 

(e)                        Complete Agreement.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

 

COLT DEFENSE LLC

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

COLT FINANCE CORP.

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

NEW COLT HOLDING CORP.

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

 

COLT CANADA CORPORATION

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

COLT INTERNATIONAL COÖPERATIEF U.A.

 

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

Authorized Representative

 

11

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

 

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Agent

 

 

 

 

 

 

By:

/s/ Emily Ergang Pappas

 

 

Name:

Emily Ergang Pappas

 

 

Title:

Associate Counsel

 

12

--------------------------------------------------------------------------------


 

Page intentionally left blank

 

13

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Additional Breaches

 

1.  A breach by the Loan Parties, prior to the Amendment No. 1 Effective Date,
of Section 4.28 of the Credit Agreement solely with respect to the summary of
net Inventory by location and type and Inventory by product for the month of
January 2015 as delivered by the Loan Parties to the Lenders on February 24,
2015 and March 23, 2015.

 

--------------------------------------------------------------------------------